UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1793


VIRGIL H. SUTHERLAND,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cv-00541-MR)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgil H. Sutherland, Appellant Pro Se. Rami M. Vanegas, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Virgil    H.    Sutherland       appeals   the     district     court’s

order granting the Commissioner’s motion for summary judgment,

and     affirming    the    decision     of    the     Commissioner       to   deny

Sutherland disability insurance benefits.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Sutherland v. Comm’r

of Soc. Sec., No. 1:08-cv-00541-MR (W.D.N.C. June 28, 2010).                     We

grant    Sutherland    leave    to   proceed     in    forma    pauperis.        We

dispense    with     oral   argument     because       the   facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2